Citation Nr: 0411041	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-08 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila,
the Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had recognized service in the Philippine Scouts from 
June 1946 to May 1949.  He died in November 1996.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  In that decision, the RO found that the appellant 
was not entitled to VA death benefits because the disability that 
caused the veteran's death was not related to service.  In January 
2003, the appellant submitted a Notice of Disagreement (NOD) with 
the denial of entitlement to non-service-connected death pension 
benefits.  The RO issued a Statement of the Case (SOC) in April 
2003.  Correspondence received from the appellant later that month 
has been accepted by the Board as a substantive appeal, in lieu of 
VA Form 9.

In October 2003, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the Manila 
RO.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran did not have qualifying service that permits the 
appellant to establish basic eligibility for non-service-connected 
death pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-connected 
death pension benefits under the laws administered by the VA are 
not met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.

Through the April 2003 SOC, as well as the August 2002 letter, the 
RO notified the appellant and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for the 
denial of the claim for legal entitlement to non-service-connected 
death pension benefits.  Thus, the Board finds that the appellant 
has received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's August 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a claimant 
of what evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO 
also informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claim, particularly, 
medical records, if she gave the VA enough information about such 
records so that VA could request them from the person or agency 
that had them.  The RO's letter requested that the appellant 
provide the names and addresses of medical providers, the time 
frame covered by the records, and the condition for which the 
veteran was treated, and notified her that VA would request such 
records on her behalf if she signed a release authorizing it to 
request them.
 
The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the claimant of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
Id.  In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error").  Pelegrini, 17 Vet. App. at 422.  

In the current appeal, the Board notes that a document meeting the 
VCAA's notice requirements was provided to the appellant before 
the rating decision on appeal and after a substantially complete 
application was received.  Accordingly, the appellant has received 
a pre-adjudication notice for this claim, and has not, in any way, 
been prejudiced by the RO's action.  Likewise, the RO issued a SOC 
in April 2003, explaining what was needed to substantiate the 
claim, within a few short months after the November 2002 rating 
decision on appeal; the appellant was thereafter afforded the 
opportunity to respond.  Moreover, the case came to the Board in 
April 2004, well after the one-year period for response to any 
such notice (see 38 U.S.C.A. § 5103(b)(1)); and, the appellant has 
been afforded substantial time to submit any additional evidence.

Under these circumstances, the Board finds that, to the extent 
that VA has failed to fulfill any duty to notify the appellant, 
such error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development has 
been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, to include notifying 
her that the veteran's service medical records are unavailable and 
likely damaged by the 1973 fire at the National Personnel Records 
Center (NPRC), and notifying her of possible alternate record 
sources.  Likewise, the appellant has been given opportunities to 
submit evidence to support her claim, and has been afforded an 
opportunity to present testimony during a hearing.  Significantly, 
no outstanding sources of pertinent evidence, to include any 
treatment records has been identified, nor has either the 
appellant or her representative indicated that there is any 
outstanding pertinent evidence that has not been obtained. 

Lastly, the Board believes that this is a case in which the law 
and not the evidence is dispositive, and thus, that the appeal 
must be terminated because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, where there is no reasonable possibility that 
providing additional assistance would aid in substantiating a 
claim, VA is not required to take any further action to assist the 
appellant.  38 U.S.C.A. § 5103A(a) (West 2002).

Accordingly, the Board finds that the assistance and notification 
requirements of the VCAA have been satisfied to the extent 
necessary in this matter.

II.  Factual Background

The veteran had recognized service in the Philippine Scouts from 
June 1946 to May 1949.

The Office of the Civil Registrar in the Republic of the 
Philippines has certified that the veteran died on November [redacted], 
1996.  The cause of death shown was pneumonia.

In August 2002, NPRC informed VA that none of the veteran's 
service medical records are available, and indicated that they 
likely had been destroyed in a fire at that facility.

In a November 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death.


III.  Legal Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at NPRC.  Moreover, Surgeon General's Office 
records are also not available.  The Board notes that it is 
incumbent upon the VA to afford the appellant's claim heightened 
consideration due to the unfortunate loss of the veteran's service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

However, in this case, the Board emphasizes that it is not the 
lack of service medical records which results in the appellant's 
claim being denied.  Rather, here, the appellant lacks basic 
eligibility for non-service-connected death pension benefits.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA purposes.  
38 C.F.R. §§ 3.40, 3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 
in 66 Fed. Reg. 66,763, 66,767 (December 27, 2001)).  

VA benefits may be awarded to persons in a number of other 
categories that contributed to a war effort.  See, generally, 38 
C.F.R. § 3.7. One of those other categories is the regular 
Philippine Scouts. 38 C.F.R. § 3.40.  Three other categories that 
are covered, but only for limited VA benefits (including service-
connected disability compensation, dependency and indemnity 
compensation, and burial benefits) are persons who:  (1) had 
service within certain specific dates in the Philippine 
Commonwealth Army, (2) had recognized guerrilla service, or (3) 
had service with the other Philippine Scouts-i.e., those enlisted 
under section 14, Pub. L. No. 190, 79th Congress (Act of October 
6, 1945).  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

While the Board recognizes the veteran's service as a Philippine 
Scout enlisted under section 14, Pub. L. No. 190, 79th Congress 
(Act of October 6, 1945), such service is not qualifying service 
under Chapter 15, Title 38, U.S. Code, for an award of pension 
benefits based on non-service-connected disability or death.   See 
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40.  Hence, the appellant 
lacks basic eligibility for an award of non-service-connected 
death pension benefits.

The evidence shows that the appellant does not meet the legal 
criteria for basic eligibility for non-service-connected death 
pension benefits.  Thus, her claim is denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

 
ORDER

The claim of basic eligibility for non-service-connected death 
pension benefits is denied as a matter of law.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



